Case held, decision reserved and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: Defendant appeals from a judgment convicting him after a jury trial of two counts of sodomy in the first degree (Penal Law § 130.50 [3]) and one count each of sexual abuse in the first degree (Penal Law § 130.65 [3]) and endangering the welfare of a child (Penal Law § 260.10 [1]). Defendant contends, inter alia, that Supreme Court failed to articulate the basis for sustaining the People’s Batson challenge to defendant’s exercise of a peremptory strike with respect to a black prospective juror (see, Batson v Kentucky, 476 US 79). We agree.
“When a trial court finds that the opponent of [a] peremptory strike [ ] * * * has carried its ultimate and unalterable burden of persuasion [of establishing purposeful discrimination], that ruling and its basis must be reflected and gauged on the record *862made. The legal burdens of production and persuasion must be correctly allocated and maintained, and a meaningful record must reflect that these prerequisites have been satisfied * * *
“[T]he trial courts bear the judicial responsibility of ensuring that an adequate record is made and of reflecting the basis for their rulings” (People v Payne, 88 NY2d 172, 183-184).
Here, defendant offered a facially race-neutral reason for striking the juror in question, and the People contended that such reason was pretextual. However, the court summarily sustained the People’s Batson challenge without discussing pretext or setting forth the basis for its ruling so as to permit meaningful appellate review (see, People v Payne, supra, at 183-184; see also, People v Tucker, 256 AD2d 1019, 1020). We therefore hold the case, reserve decision and remit the matter to Supreme Court to set forth the basis for its ruling (see, People v Payne, supra, at 187). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J. — Sodomy, 1st Degree.) Present — Green, J. P., Hayes, Hurlbutt and Kehoe, JJ.